Citation Nr: 1234714	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  11-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to basic eligibility for Department of Veterans Affairs benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and N.J.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant is the surviving spouse of F.H., who passed away in July 1998.  The record indicates that F.H. had no recognized service.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant was not entitled to VA benefits.

In August 2012, a hearing was conducted before the undersigned Acting Veterans Law Judge; and a transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has verified that F.H. did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for legal entitlement to basic eligibility for VA benefits have not been met.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

Analysis

The appellant seeks entitlement to basic eligibility for VA benefits based upon the military service of her husband, F.H., who passed away in July 1998.  This issue involves the critical legal criteria of requiring evidence establishing that F.H. is a "veteran" for VA purposes.  This determination rests on the nature of his military service.

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the U.S. pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the U.S. conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits, which do not include VA compensation benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

The appellant did not submit a DD Form 214, Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).

In September 1955 and September 2010, the NPRC reported that F.H. had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  

The appellant has submitted copies of documents related to F.H. from the Office of the Adjutant General, General Headquarters, Armed Forces of the Philippines.  These documents, however, do not establish qualifying service for the purpose of legal entitlement to VA benefits.

The NPRC certified in September 1955 and September 2010 that F.H. had no qualifying service with the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532(1992).  The proper course for the appellant, if she believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85(1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for entitlement to benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

As F.H. had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, he is not a veteran for the purpose of establishing entitlement to VA benefits.  Hence, the appellant's claim for benefits as the surviving spouse of F.H., must be denied.


ORDER

Legal entitlement to basic eligibility for VA benefits is denied.


____________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


